
EMPLOYMENT AGREEMENT







This Employment Agreement (this "Agreement") is made effective as of September
3, 2009, by and between Cavico Corp ("Cavico"), of 17011 Beach Blvd, Suite 1230,
Huntington Beach, California, 92647 and June Kim ("Employee").




WHEREAS, Cavico wishes to employ the Employee as Chief Financial Officer of
Cavico pursuant to an Employment Agreement effective August 25, 2009 (the
“Agreement”), upon the terms and conditions set forth below;




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:




1.  EMPLOYMENT.  Cavico agrees to employ the Employee, and the Employee agrees
to be employed by Cavico, for the period stated in Section 13 hereof and upon
the other terms and conditions herein provided.  The Employee shall serve as
Chief Financial Officer of Cavico.  The Employee shall be responsible for such
duties as are commensurate with her office and shall report to the Chief
Executive Officer of Cavico, who shall have the power to expand the Employee’s
duties, responsibilities and authority.




2.  BEST EFFORTS OF EMPLOYEE.  Employee agrees to perform faithfully,
industriously, and to the best of Employee's ability, experience, and talents,
all of the duties that may be required by the express and implicit terms of this
Agreement, to the reasonable satisfaction of Cavico.  Such duties shall be
provided at such place(s) as the needs, business, or opportunities of Cavico may
require from time to time.  




3.  COMPENSATION OF EMPLOYEE.  As compensation for the services provided by
Employee under this Agreement, Cavico will pay Employee an annual salary of
$123,600.00 payable monthly on the first (1st) day and fifteenth (15th) day of
each month.  Upon termination of this Agreement, payments under this paragraph
shall cease; provided, however, that Employee shall be entitled to payments for
periods or partial periods that occurred prior to the date of termination and
for which Employee has not yet been paid, and for any commission earned in
accordance with Cavico's customary procedures, if applicable.  Accrued vacation
will be paid in accordance with state law and Cavico's customary procedures.
 This section of the Agreement is included only for accounting and payroll
purposes and should not be construed as establishing a minimum or definite term
of employment.  




Additional to above mentioned compensation, Employee may be entitled to Cavico’s
bonus and/or stock award plan conditioning on the board of directors’ approval.




4.  EXPENSE REIMBURSEMENT.  Cavico will reimburse Employee for "out-of-pocket"
expenses incurred by Employee in accordance with Cavico's policies in effect
from time to time.




5.  CONFIDENTIALITY.  The Employee shall not at any time, whether before or
after the termination of this Agreement, divulge, furnish or make accessible to
anyone (other than in the ordinary course of the business of Cavico or any
subsidiary thereof) any knowledge or information with respect to confidential or
secret designs, processes,




1





--------------------------------------------------------------------------------


formulae, plans, devices, material, or research or development work of Cavico or
any subsidiary thereof, or with respect to any other confidential or secret
aspect of the business of Cavico or any subsidiary thereof.




6.  UNAUTHORIZED DISCLOSURE OF INFORMATION.  If it appears that Employee has
disclosed (or has threatened to disclose) Information in violation of this
Agreement, Cavico shall be entitled to an injunction to restrain Employee from
disclosing, in whole or in part, such Information, or from providing any
services to any party to whom such Information has been disclosed or may be
disclosed.  Cavico shall not be prohibited by this provision from pursuing other
remedies, including a claim for losses and damages.  




7.  CONFIDENTIALITY AFTER TERMINATION OF EMPLOYMENT.  (a)  For a period of one
year after the termination of this Agreement, the Employee shall not, directly
or indirectly, engage or become interested in (as owner, stockholder, partner or
otherwise) the operation of any business similar to or in competition (direct or
indirect) with Cavico.  If any court construes the covenant in this Section 7 or
any part thereof, to be unenforceable because of its duration or the area
covered thereby, the court shall have the power to reduce the duration or area
to the extent necessary so that such provision is enforceable.  This paragraph
9(b) shall not apply to Employee’s ownership of less than 5% of the stock of a
corporation whose stock is traded on a nationally recognized stock exchange.




(b)  The covenants set forth in this Section 7 shall be deemed separable and the
invalidity of any covenant shall not affect the validity or enforceability of
any other covenant.  If any period of time or limitation of geographical area
stated in Section 7(a) is longer or greater than the maximum period or
geographical area permitted by law, then the period of time or geographical area
stated therein shall be deemed to be such maximum permissible period of time or
geographical area, as the case may be.  All parties recognize that the foregoing
covenants are a prime consideration for Cavico to enter into this Agreement and
that Cavico's remedies at law for damages in the event of any breach shall be
inadequate.  In the event that there is a breach of any of the foregoing
covenants, Cavico shall be entitled to institute and prosecute proceedings in
any court of competent jurisdiction to enforce specific performance of any such
covenants by the Employee or to enjoin the Employee from performing acts in
breach of any such covenant.




8.  VACATION.  Employee shall be entitled to 14 of paid vacation for each
completed year of employment.  Such vacation must be taken at a time mutually
convenient to Cavico and Employee, and must be approved by Cavico.  Requests for
vacation shall be submitted to Employee's immediate supervisor 14 days in
advance of the requested beginning date.  




The provisions of this Section 8 are subject to change in accordance with Cavico
policies in effect from time to time.




9.  SICK LEAVE.  Employee shall be entitled to 6 day(s) paid time, due to
illness or for personal business, for each year of employment, with the year to
be measured using Employee's starting date as the point of beginning.  Sick
leave may not be accumulated from year to year.




2





--------------------------------------------------------------------------------


All requests for sick days off shall be made by Employee in accordance with
Cavico policies in effect from time to time. The provisions of this Section 9
are subject to change in accordance with Cavico policies in effect from time to
time.




10.  PERSONAL LEAVE.  Employee shall be entitled to 6 day(s) unpaid time, for
personal business or due to illness, for each year of employment, with the year
to be measured using Employee's starting date as the point of beginning.
Personal leave benefits may not be converted into cash compensation. Employee's
rights to unused personal leave benefits shall be forfeited upon termination of
employment. Personal leave may not be accumulated from year to year; unused
benefits shall be forfeited.




All requests for personal days off shall be made by Employee in accordance with
Cavico policies in effect from time to time.




The provisions of this Section 10 are subject to change in accordance with
Cavico policies in effect from time to time.




11.  HOLIDAYS.  Employee shall be entitled to the following holidays with pay
during each calendar year:




- New Year's Day

- Memorial Day

- 4th of July

- Labor Day

- Thanksgiving Day

- Christmas Day




The provisions of this Section 11 are subject to change in accordance with
Cavico policies in effect from time to time.




12.  INSURANCE BENEFITS.  Employee will be entitled to participate in all
benefit plans provided to senior executives of Cavico




13.  TERM/TERMINATION.  Employee's employment under this Agreement shall be for
an unspecified term on an "at will" basis. This Agreement may be terminated by
Cavico upon 30 days written notice, and by Employee upon 30 days written notice.
If Employee is in violation of this Agreement, Cavico may terminate employment
without notice and with compensation to Employee only to the date of such
termination. The compensation paid under this Agreement shall be Employee's
exclusive remedy.




14.  TERMINATION FOR DISABILITY.  Cavico shall have the option to terminate this
Agreement, if Employee becomes permanently disabled and is no longer able to
perform the essential functions of the position with reasonable accommodation.
Cavico shall exercise this option by giving 30 days written notice to Employee.




15.  COMPLIANCE WITH EMPLOYER'S RULES.  Employee agrees to comply with all of
the rules and regulations of Cavico.




16.  RETURN OF PROPERTY.  Upon termination of this Agreement, Employee shall
deliver to Cavico all property which is Cavico's property or related to Cavico's
business




3





--------------------------------------------------------------------------------


(including keys, records, notes, data, memoranda, models, and equipment) that is
in Employee's possession or under Employee's control. Such obligation shall be
governed by any separate confidentiality or proprietary rights agreement signed
by Employee.




17.  NOTICES.  All notices required or permitted under this Agreement shall be
in writing and shall be deemed delivered when delivered in person or on the
third day after being deposited in the United States mail, postage paid,
addressed as follows:







Employer:




Cavico Corp

Bui Quang Ha

CEO & Chairman

17011 Beach Blvd, Suite 1230

Huntington Beach, California 92647    




Employee:




June Kim

4902 Seapine Circle,

Huntington Beach, CA 92649




Such addresses may be changed from time to time by either party by providing
written notice in the manner set forth above.




18.  ENTIRE AGREEMENT.  This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement
whether oral or written.  This Agreement supersedes any prior written or oral
agreements between the parties.




19.  AMENDMENT.  This Agreement may be modified or amended, if the amendment is
made in writing and is signed by both parties.




20.  SEVERABILITY.  If any provisions of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable.  If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.




21.  WAIVER OF CONTRACTUAL RIGHT.  The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.




22.  APPLICABLE LAW.  This Agreement shall be governed by the laws of the State
of California.




4





--------------------------------------------------------------------------------


EMPLOYER:

Cavico Corp










By:

___________________________________

Date:  ___September 3, 2009_________

Bui Quang Ha

CEO & Chairman










AGREED TO AND ACCEPTED.




EMPLOYEE:







__________________________________

Date:  __ September 3, 2009________

June Kim




5





--------------------------------------------------------------------------------